Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 17, 2019

                                     No. 04-18-00597-CR

                                     Louis A. MURPHY,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR3342A
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
        The State filed its brief on March 21, 2019; Appellant’s reply brief was due on April 10,
2019. See TEX. R. APP. P. 38.6(c). On the due date, Appellant filed a motion for extension of
time to file a reply brief until April 30, 2019.
        Appellant’s motion is GRANTED. See id. R. 38.6(d). Appellant’s reply brief must be
filed in this court by April 30, 2019. See id. R. 38.3 (authorizing an “appellate court [to]
consider and decide the case before a reply brief is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court